Citation Nr: 9920257	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1986 to May 1993.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
was granted for the residuals of a distal fracture of the 
right femur and denied for, inter alia, back and right hip 
disabilities.

In the presentation submitted to the Board in February 1999, 
the veteran's representative raised claims for service 
connection for scars and for a right knee disability.  These 
matters are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran has lumbar strain resulting from the service-
connected right femur fracture.  

3.  The veteran has right hip strain resulting from the 
service-connected right femur fracture.


CONCLUSIONS OF LAW

1.  Lumbar strain, as secondary to the service-connected 
right femur fracture, was incurred as a result of active 
service.  38 U.S.C.A. § 1110, 1131 5107(b) (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).

2.  Right hip strain, as secondary to the service-connected 
right femur fracture, was incurred as a result of active 
service.  38 U.S.C.A. § 1110, 1131 5107(b) (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza, supra.  He has presented 
competent medical evidence that he currently has back and 
right hip disabilities, described in a May 1998 VA 
examination report as lumbar strain and right hip strain.  In 
addition, the evidentiary record shows that the veteran 
sustained a fracture to his right femur while on active 
service, which required surgical treatment including the 
placement of a rod along his femur.  In May 1994, the RO 
granted service connection for fracture of the distal third 
of the right femur and assigned a 10 percent disability 
evaluation.  Finally, the record contains a medical opinion, 
in the reports of May 1998 VA examinations, that the back and 
right hip disabilities result from the veteran's service-
connected fright femur fracture.

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service medical records show that the veteran sustained a 
comminuted junction middle and distal one-third right femur 
fracture while on leave from active service, in a crash, in 
August 1989.  The fracture was treated surgically by placing 
an interlocking rod into the femur.  He was placed on 
convalescent leave until September 1989.  Additional follow-
up care, including physical therapy, was provided by the 
military.  However, the rod was later found to cause abductor 
discomfort and was removed in January 1990.  His report of 
medical examination at separation from active service, dated 
in March 1993, reveals observations of scars on his right hip 
and knee, decreased range of right hip and right knee motion 
with pain, and decreased range of lumbosacral spine motion 
with pain.  The examiner diagnosed decreased range of motion 
in right hip and right knee, with pain, and decreased range 
of motion in the lumbo-sacral spine, with pain and 
degenerative disc disease.

The record contains multiple copies of reports of VA 
examinations conducted in May 1998 for joints and the spine.  
Some copies contain handwritten notations.  The examiner 
stated, specifically: 

[M]y opinion is that [the veteran] does 
have moderate residual disability to the 
right hip and right knee and also the 
lumbar spine following the fracture of 
the right femur in 1989.  To be more 
specific:  lumbar strain and right hip 
strain resulting from 1989 femur 
fracture.

There are no contrary medical expert opinions of record.  
Thus, in considering the evidence before it, the Board finds 
that the medical evidence demonstrates that the currently 
diagnosed back and right hip strains are etiologically 
related to the service-connected right femur fracture, and 
that these disabilities were therefore incurred as a result 
of injury during active service.  Service connection for 
lumbar strain and right hip strain, as secondary to the 
service-connected right femur fracture, is accordingly 
appropriate.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).


ORDER

Service connection for a back disability and for a right hip 
disability is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

